DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Claim Objections
Claim 6 objected to because of the following informalities:  line 3 as amended reads “said the”, should read “the”.  Appropriate correction is required.

Claim 7 objected to because of the following informalities:  line 1 as amended reads “the said the”, should read “the tray of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "vertical sidewalls" in line 2 while then reciting the limitation “the side walls” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the outer surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Vaseloff (US 2005/0211775) in view of Graber (US 20080285622).

Regarding claim 1, Vaseloff discloses (Fig-4) a tray for storing food, comprising: 
A plurality of vertical side walls (vertical side walls of 16), wherein the side walls surround an opening (confines of said vertical side walls of 16) where the food is stored (“’tray’ is used herein to generally refer to any type of container that can hold a food item and in no way limits the shape, size, or configuration of the food tray 16” [0015]), and the side walls have an interior surface (interior surface of vertical side walls facing opening) that faces the opening,
a carrier body (carrier body as exterior of 12, see figure 4 providing attachment of 12 to 16 “Each information tag 12 is attached to a food tray 16” [0009]) that is removably connected (transceiver (RF tags 12) may be placeable on objects, emphasis added “Food devices 18, such as those noted above, can include one or more RF communicators 14 that communicate with RF tags 12 that are used in or around the food devices. For example, a freezer can include one or more RF communicators 14 for communicating with RF tags 12 that may be placed on food product packaging or storage containers” [0018]) to an exterior surface of the side walls, wherein the exterior surface is on an opposite side of the side walls from the interior surface (see 12 on exterior of vertical sidewalls of 16 in figure 4); and 
a transceiver (12) connected to the carrier body on a first side (see figure 4, showing transceiver 12 at lateral side of carrier 16), wherein the transceiver is configured with identification information about the tray (“The smart tray system 10 includes a plurality of information tags 12 and a plurality of communication devices 14, that can communicate with each of the information tags 12 when the information tags 12 are located in the proximity of the communication device 14.” [0009]), the transceiver is free of information about the food (the transceiver can be optionally programmed to include information about the food however it is provided that the identifier may be merely relative to other transceivers in the system: emphasis added 
“The RF tag programming device 70 provides programming of each RF tag 12 prior to or during use for a particular food. For example, a food tray 16 that has not been used to hold any food items, or will be used to hold a different food item, can be placed in the food programming device 70, and information about the food tray 16 and the food to be stored therein can be stored on the RF tag 12. The information can include identification information for the food tray 16. Such identification information can be a set of numbers, letters, or other identifying characters that represent a unique property or characteristic of the food tray 16. For example, the identification information for the RF tag 12 can be a multi-digit number with one or more digits indicating information such as the type of food to be stored in the food tray 16, the date, and a numeric identifier for the RF Tag 12 relative to all the operationally available RF Tags 12 in a restaurant (e.g. RF Tag number 4 of 10).” [0021]).
Vaseloff is silent regarding wherein the transceiver is hermetically sealed within the carrier body.
However Graber teaches (Fig-3-6) wherein the transceiver (42) is hermetically sealed (“a thin layer of protective epoxy (not shown, e.g., Loctite 454) may be placed under and over RFID tag 42 to hermetically seal it.” [0034]) within the carrier body (30).
The advantage of wherein the transceiver is hermetically sealed within the carrier body, is to protect the transceiver from the environment of the cooking (“The tag may be hermetically sealed from the environment of the cookware item, using a gluing or potting compound, for example” [0016]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Graber, by adding to the undisclosed leveleved of transceiver protection of Vaseloff, the hermetically sealed transiever protection of Graber, to protect the transceiver from cooking environment. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Graber and in further view of Kawaguchi (US 2002/0018705). 

Regarding claim 2, Vaseloff discloses The tray of claim 1,Vaseloff further discloses transceivers are configured with the identification information about the tray (transceivers function may be or include tray identification “The information can include identification information for the food tray 16. Such identification information can be a set of numbers, letters, or other identifying characters that represent a unique property or characteristic of the food tray 16. For example, the identification information for the RF tag 12 can be a multi-digit number with one or more digits indicating information such as the type of food to be stored in the food tray 16, the date, and a numeric identifier for the RF Tag 12 relative to all the operationally available RF Tags 12 in a restaurant (e.g. RF Tag number 4 of 10).” [0021]).
 Vaseloff is silent regarding wherein the transceiver is a first transceiver, further comprising a second transceiver, 
wherein the second transceiver is connected to the carrier body on a second side, and 
wherein the first transceiver and the second transceiver are configured with the identification information about the tray.
However Kawaguchi teaches the identifying device or transceiver being a first transceiver and a second transceiver (transceiver 22 may be on both sides of component being read by reader “the bar code 22 having the same contents to the both side faces” [0018]), 
wherein the second transceiver is connected to the carrier body on a second side (both sides as disclosed above at [0018] may have transceivers), and 
wherein the first transceiver and the second transceiver are configured with the identification information about the tray (transceiver system is optionally placed to both sides of component to be identified so long as the transceivers are only singularly at a time readable by the reading device “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” [0018]).
The advantage of wherein the transceiver is a first transceiver, further comprising a second transceiver, wherein the second transceiver is connected to the carrier body on a second side, and wherein the first transceiver and the second transceiver are configured with the identification information about the tray, is to provide readability of transceiver while the component having the transceiver may be in various orientations.  
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kawaguchi, by modifying the single orientation transceiver system of Vaseloff, with the multiple orientation double sided transceiver system of Kawaguchi, to provide readability of transceiver while the component having the transceiver may be in various orientations.

Regarding claim 3, Vaseloff as modified by Kawaguchi teaches the tray of claim 2, Vaseloff as modified by Kawaguchi further teaches wherein the second side is opposite the first side (transceivers are optionally placed on both opposite sides of component to be identified so long as they are only singularly readable by the reading device “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” Kawaguchi [0018]).

Regarding claim 4, Vaseloff as modified by Kawaguchi teaches the carrier of claim 3, Vaseloff as modified by Kawaguchi further teaches wherein the carrier body is rotated around 180 degrees from a first position to a second position and positioned in a bin in either the first position or the second position so that a reader can read the first transceiver in the first position and the second transceiver in the second position (transceivers are optionally placed on both side faces (as opposed to a side face in combination with a front or back face) of component to be identified so long as they are only singularly readable by a reader, emphasis added “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” Kawaguchi [0018]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Graber and Kawaguchi and in further view of Kolton (US 8,228,200).

Regarding claim 5, Vaseloff discloses the tray of claim 1, Vaseloff is silent regarding wherein the carrier body has a first piece and a second piece that together form a collar around the tray.
	However Kolton teaches (Fig-1-2) wherein said carrier body has a first piece (22) and a second piece (24) that together form a collar (10) around the tray (14).
	The advantage of wherein the carrier body has a first piece and a second piece that together form a collar around the tray, is to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver, “this circumferential undercut is used in combination with features of the housing to prevent the mated housing from being removed from the next 12 by sliding the housing up over the neck” (column 3, lines 5-12). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kolton, by modifying the non-descript transceiver attachment mechanisms of Vaseloff, with the longitudinally restrained transceiver attachment system of Kolton, to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Graber and Kawaguchi and Kolton and in further view of Shei (US 2016/0073821).

Regarding claim 6, Vaseloff discloses the tray of claim 5, Vaseloff further discloses wherein the tray has a rim (a portion of the tray above the body of the tray existing around the opening of the tray) around the opening at the top of the side walls.
Vaseloff is silent regarding and wherein the tray has a first handle and a second handle connected to opposite sides of the outer surface of the tray.
However Shei teaches (Fig-9) wherein the tray has a first handle (12G) and a second handle (opposite 12G) connected to opposite sides of an outer surface (where handles terminate at exterior of tray, see figure 9) of the side walls (walls proximate handles).
The advantage of wherein said tray has a first handle and a second handle connected to opposite sides of the outer surface of the side walls, is to enable a pass through of the tray through the tray storage device (“The pan storage space 16 includes a front opening and a rear opening permitting the pan 12 and cover 18 to be inserted in the pan storage space from the front and the back of the pan storage space.” [0032]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Shei, by adding to the non-handled tray of Vaseloff, the double handle system of Shei, to enable a pass through of the tray through the tray storage device.
Vaseloff in view of Shei is silent regarding so that, in a connected position, the first piece is connected to the second piece around the tray body.
However Kolton teaches (Fig-1-2) so that, in a connected position (side 22 in connection to side 24, see connective steps of figures 1 to  2), the first piece is connected to the second piece around the tray body (shown in figure 2, side 22 and side 24 encompass an upper perimeter of consumable storage component 14 below lid (top of 12)).
The advantage of so that, in a connected position, the first piece is connected to the second piece around the tray body, is to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver, “this circumferential undercut is used in combination with features of the housing to prevent the mated housing from being removed from the next 12 by sliding the housing up over the neck” (column 3, lines 5-12). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kolton, by modifying the non-descript transceiver attachment mechanisms of Vaseloff, with the longitudinally restrained transceiver attachment system of Kolton, to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Graber, Kawaguchi, Kolton and Shei and in further view of Bull (US 2009/0293328). 

Regarding claim 7, Vaseloff as modified by Kolton and Shei teaches the tray of claim 6, Vaseloff is silent regarding wherein the first piece is between the rim and one of the first handle and the second handle and the second piece is between the rim and another of the first handle and said second handle in the connected position to maintain the carrier on the tray.
However Bull teaches (Fig-4 re-annotated) wherein the first piece (a portion of 15) is between the rim (B) and one of the first handle (A) and the second handle (mirroring of handle as modified by Shei in claim 6) and the second piece (an additional portion of 15) is between the rim and another of the first handle and the second handle in the connected position to maintain the carrier on the tray (see figure 4 showing container 33 having carrier 15 between handled portion A and rim portion B, [0024]).
The advantage of wherein the first piece is between the rim and one of the first handle and the second handle and the second piece is between the rim and another of the first handle and said second handle in the connected position to maintain the carrier on the tray, is to provide an identifying component to a container in a commercial setting, wherein the identifying component is at a location relative to said container that makes the container easily identifiable “This unit is to organize all the said glasses, cups or containers which are used by servers for commercial or personal use at home.” [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff as already modified by Kolton and Shei, with Bull, by adding to the double handled tray system of Vaseloff, the above handle below rim identifying location of Bull, to provide an identifying component to a container in a commercial setting, wherein the identifying component is at a location relative to said container that makes the container easily identifiable.

    PNG
    media_image1.png
    610
    627
    media_image1.png
    Greyscale


Regarding claim 8, Vaseloff as modified by Kolton teaches the tray of claim 6, Vaseloff as modified by Kolton further teaches (Vaseloff Fig-4, Kolton Fig-1-4) wherein the first piece has a first frame that has a shape complementary to a shape of the side walls side such that the first frame has two first side pieces and a first end piece forming a U-shape (Vaseloff provides a rectangular structured tray akin to the present application (see Vaseloff Fig-4), while Vaseloff as modified by Kolton teaches a form fitting split bodied transeiver carrier 22 and 24 (“the rim 34 formed by the two housing portions 22 and 24, seats within the circumferential undercut 20. Since the mated housing 10 can not be disassembled or otherwise enlarged, this seating of the rim 34 within undercut 20 prevents the housing 10 from sliding upward along the neck 12 of bottle 14.”  Kolton (column 3, lines 20-28), also see figure 4), because the split form fitting transceiver of Kolton is applied to the rectangular tray of Vaseloff, U shaped transceiver bodies is an obvious inherence to the combination), and wherein the second piece has a second frame that has a shape complementary to the shape of the side walls such that the second frame has two second side pieces and a second end piece forming a U-shape (Vaseloff as modified by Kolton provides first and second similarly shaped carrier body, see figure 1 of Kolton having similar portions between carrier body halves 22/ 24).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Graber Kawaguchi, Kolton, Shei and Bull and in further view of Didio (US 2013/0019449 A1).

Regarding claim 9, Vaseloff as modified by Kolton teaches the tray of claim 8, Vaseloff as modified by Kolton further teaches wherein the first piece (24, Kolton) has a first connector (28, Kolton) on an end of each of the two first side pieces (see figures 5 and 6 of Kolton showing connecting portions 28 on either side of carrier half 24) and second piece (22, Kolton) has a second connector (26, Kolton) on an end of each of said two second side pieces (see figures 5 and 6 of Kolton showing connector pieces 28 fitting connecting portions 26 on either side of 22).
Vaseloff as modified by Kolton is silent regarding so that the first piece and the second piece are selectively connected and disconnected from one another.
However Didio teaches so that the first piece and said second piece are selectively connected and disconnected from one another (via any number of fastening means [0030-0031] for ease of attachment and disattachment “for secure attachment and simple detachment.” [0030]). 
The advantage of that the first piece and the second piece are selectively connected and disconnected from one another, is to provide easy attachment and de-attachment of the identifying component “wherein both ends have complimentary male and female sides allowing for secure attachment and simple detachment.” [0030]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff as already modified by the double sided connection components of Kolton, further with Didio, by adding to the longitudinally positive secured identifying system of Vaseloff the simple de-attachment system of Didio, to provide easy attachment and de-attachment of the identifying component. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Graber and in further view of Bouetard (US 2009/0014279 A1). 

Regarding claim 10, Vaseloff discloses the tray of claim 1, Vaseloff is silent regarding wherein the carrier body has a size so that the tray can be stacked on another tray without wedging into place that would cause difficult removal.
However Bouetard teaches wherein the carrier body has a size (transceivers carriers or “means of identification” are attached by numerous means “Each tray 115 is equipped with a means of identification, for example an electronic label, for example of the RFID type (acronym for RadioFrequency IDentification), placed on, made integral with, buried or embedded in the tray” [0044]) so that said tray can be stacked on another tray without wedging into place that would cause difficult removal (in view of the numerous means of attachment of transceivers to the trays, the trays are further provided with the ability to stack/un-stack for accessible storage “ensures the setting of a tray 115 into a stack of trays of a constant-level cart 105” [0064]).
The advantage of wherein the carrier body has a size so that the tray can be stacked on another tray without wedging into place that would cause difficult removal, is to provide the ability to stack/un-stack trays for accessible storage “ensures the setting of a tray 115 into a stack of trays of a constant-level cart 105” [0064], while retaining identification/transceiver attachment systems of the tray “Each tray 115 is equipped with a means of identification, for example an electronic label, for example of the RFID type (acronym for RadioFrequency IDentification), placed on, made integral with, buried or embedded in the tray” [0044].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Bouetard, by modifying the carrier identifying tray system of Vaseloff, the un-obstructed by identifier system stacking system of Bouetard, to provide the ability to stack/un-stack trays for accessible storage while retaining identification/transceiver attachment systems of the tray.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Applicant firstly argues (page 1) “Vaseloff fails to disclose or suggest a transceiver that is within a carrier body, let alone hermetically sealed within that carrier body. The Office Action cites tags 12 of Vaseloff as reading on the claimed transceiver, and food tray 16 as reading on the claimed carrier body. Applicant first submits that tray 16 of Vaseloff cannot be the claimed carrier body. Claim 1 recites that the carrier body is removably connected to the tray, and tray 16 of Vaseloff cannot be removably connected to itself. 
Furthermore, as shown and described in Vaseloff, tags 12 are attached to the food tray 16 ([0009]). They are exposed, and not sealed within any other component. Accordingly, claim 1 is patentable over Vaseloff, as are the claims that depend therefrom.”.
However Examiner respectfully disagrees because the connecting portion of 12 to 16 was disclosed as the carrier body, clarification has been made to further provide that the exterior of 12 is the carrier body in its attachment to 16. In regards to hermetically sealing new prior art Graber provides motivation to isolate tag from cooking environment while also providing a carrier body (30).
Therefore the rejection is maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the Universal serial bus type C. It is known to provide reversible orientation of transceiver components such as disclosed in the present application, USB type C devices provide transceiver communication through duplication of communication components on either side of the communication device thereby enabling the ability to flip the orientation of insertion of the communication device and still establish communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761